Citation Nr: 1229863	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In May 2010, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).  In March 2011 the case was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's cervical spine (neck) complaint in service was acute and resolved without residuals; a chronic cervical spine disability was not manifested in service; arthritis of the cervical spine was not manifested in the first year following his discharge from active duty; and any current cervical spine disability is not shown to be related to his service or to have been caused or aggravated by his service connected right ankle sprain.

2.  The Veteran's low back complaint in service was acute and resolved without residuals; a chronic low back disability was not manifested in service; arthritis of the low back was not manifested in the first year following his discharge from active duty; and any current low back disability is not shown to be related to his service or to have been caused or aggravated by his service connected right ankle sprain.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).
2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was timely advised of VA's duties to notify and assist in the development of his claims.  A September 2004 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also notified him of the evidence necessary to substantiate a claim of secondary service connection.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed the Veteran of disability rating and effective date criteria.  A July 2009 supplemental statement of the case readjudicated the matter after further development was completed, and after the Veteran had opportunity to respond.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records, including records from Social Security Administration (SSA) have been secured.  The RO arranged for a VA examination in May 2009.  In April 2010, the Board sought a VHA medical advisory opinion from an orthopedist (medical expert), which was received the following month.  The Veteran was notified of the opinion and, in July 2010, responded that he had read the opinion and asked that VA resolve reasonable doubt in his favor and grant his claim.  September 2010 and July 2012 written argument by the Veteran's representative alleges that the VHA opinion does not include an adequate explanation of rationale or reflect consideration of an October 2004 opinion (on examination for SSA benefits purposes) or a May 2009 VA examination report [suggesting that the VHA opinion is inadequate].  The Board has reviewed the VHA opinion and finds that it does include an explanation of rationale and addresses (and rejects) the October 2004 opinion offered in connection with the SSA claim, indicating that it is "going outside of current orthopedic thinking at this time."  While the VHA expert did not comment on the May 2009 VA examination report (specifically that the conditions are natural occurring), the Board interprets this omission as an implicit rejection of the rationale offered in the May 2009 VA medical opinion (Which will be discussed in greater detail below.).  

The March 2011 Board remand noted that the Veteran had reported that his initial postservice treatment for back complaints was at the Wade Park VA hospital in 1999; that records of such treatment were not associated with the claims file; that there was no indication that such records were specifically sought; and that the earliest reports of postservice treatment for back complaints of record are dated in 2004.  On remand an archived records clerk at the Cleveland VA Medical Center stated that there were no treatment records for the veteran prior to July 2002 (when he entered CPRS (Computerized Patient Record System)).  See October 2011 report of contact.  The Veteran's treatment records from July 2002 forward have been obtained and (as noted by the Veteran's representative in July 2012 written argument) include a July 2003 (misidentified by the representative as in June 2003) anesthesia note which shows that his only musculoskeletal problem involved the knees (arthritis in both).  [An October 2011 Formal Finding of Unavailability of Brecksville/Cleveland VA Medical Center treatment records dated from 1999 through June 2002 certifies that all procedures to obtain such records were correctly followed and such records are unavailable.]  The May 2010 VHA medical opinion is based on a factual record that does not show any postservice back treatment prior to 2004.  As the additional records do not show earlier postservice back treatment, another VA examination/medical opinion is not necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed, and whether or not and to what extent they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Service connection has been established for residuals of right ankle sprain.  The Veteran contends that he has developed cervical and low back disabilities from an injury sustained in service or as secondary to his service-connected right ankle disability.  

The Veteran's STRs show that, in January 1981, he complained of low back pain as well as pain across the shoulders and neck.  The assessment was mild lumbar strain.  He denied recent trauma but reported that he had fallen while overseas.  He sought treatment for back pain after playing basketball in September 1983.  In February 1986, he reported he was involved in an automobile accident and was experiencing upper and lower back pain.  The assessment was back strain.  On September 1993 service separation examination, the Veteran's spine was normal on clinical evaluation; he denied a history of recurrent back pain.

VA treatment records show a March 2004 initial postservice complaint of a "pinched nerve" in the neck and general back pain - with numbness and tingling in four fingers of the right hand and right side of the right arm.  The Veteran reported first experiencing these symptoms, which come and go, in 1983.  A March 2004 imaging study found degenerative changes of the cervical spine.  A later March 2004 treatment report notes a 1 1/2 month history of low back pain.  A June 2004 MRI (magnetic resonance imaging) found severe cervical canal stenosis at C3-4 with compression of the cervical spinal cord and bilateral foraminal narrowing.  A September 2004 treatment report notes the Veteran reported a 10 year history of chronic neck pain secondary to a fall.  

An October 2004 medical opinion in connection with a Social Security Administration Disability Determination Examination notes the Veteran's report of neck and back injury in 1983 while in the Marine Corps and ongoing neck and back pain which averages 6/10 (6 on a scale of 1 to 10, 10 being the worst).  It was noted that the Veteran had extensive therapy in the past, but had not had any surgery on his back or neck.  In addition to the longstanding spondylogenic neck and back pain, about two years previously, there had been significant worsening in the intensity of the pain of these areas associated with marked weakness in his right upper extremity.  The examiner opined that the Veteran's injury in the 1980s resulted in posttraumatic arthritis in his neck, back and right knee.  The examination report shows that the examiner was a physician certified with the American Board of Industrial Medical Examiners; Medical Director, Work Link Industrial Rehabilitation Medicine, Department of Physical Medicine and Rehabilitation, MetroHealth Medical Center.  SSA benefits were granted based on a primary diagnosis of sprains and strains - all types and a secondary diagnosis of osteoarthritis and allied disorders.  

The Veteran underwent anterior cervical decompression and fusion (ACDF) C3-5 in April 2005.  A March 2006 treatment report notes L/S (lumbosacral) pain and mild DJD (degenerative joint disease).  Later VA treatment records show continuing complaints of pain from the cervical spine to the lumbosacral area.  

A May 2009 VA examination report notes the Veteran's history of strains of the neck and back in the early 1980s and current findings of degenerative disc disease in his neck and back with persistent neck and back pain.  The examiner noted that X-rays show degenerative disc disease.  The diagnoses were postoperative anterior fusion for degenerative disk disease cervical spine and degenerative arthritis lumbar spine.  The examiner concluded that these conditions are natural occurring and not likely related to sprains or strains in the service or related to an ankle sprain on the right side.  

At the October 2009 hearing, the Veteran testified that he injured his back and neck when he fell while working in a warehouse in service and that he hasn't "been right" since.  He recalled that he did not get a proper physical examination for separation and was rushed through to discharge.  The Veteran stated that he was unable to seek medical treatment after service because he was the only one providing an income for his family and there was no nearby VA medical facility.  He reported his initial postservice treatment was about 10 years previously, in 1999, at the VA facility in Cleveland.  

In April 2010, the Board noted that the October 2004 SSA medical opinion and the May 2009 VA medical opinion were both inadequate for rating purposes because they did not include an adequate explanation of rationale (and the May 2009 VA opinion did not explain the basis for disagreement with the October 2004 SSA opinion).  To resolve the matter, the Board sought a VHA advisory opinion from an orthopedist.  In an opinion dated in May 2010, a VA Board-certified orthopedic surgeon provided the following opinion:

I have reviewed the medical file of this appellant and find that there is inadequate documentation to establish a service connection between his cervical and low back conditions and his service connected right and left ankle sprains and patellofemoral syndrome.

The reference of back and neck disorders in 1981, 1983, and 1986 all appear to have been acute, short-lived, and resolved.  

Ankle sprain and patellofemoral syndrome are not accepted precursors or aggravating conditions known to cause or worsen cervical and low back disorders.  Such contention is not supported by the medical literature or my own experience as a practicing orthopedic surgeon since 1962.  

It is, therefore, my opinion that it is less likely as not that the Veteran's current cervical and/or low back disabilities are related to an event or injury during his active service, and specifically that complaint's [sic] for which he was seen therein.  

It is further my opinion that it is less likely as not that any current cervical and/or lumbar spine disability was caused or aggravated by the Veteran's service-connected lower extremity disabilities, including ankle sprain.  

I am unable to explain the conclusions arrived at in the October 2004 medical opinion provided by, and in connection with, a Social Security Administration Disability Examination.  This is, in my opinion, going outside of current orthopedic thinking at this time.  

The evidence of record demonstrates that the Veteran has cervical and lumbar spine disabilities.  VA treatment records note degenerative changes and the May 2009 VA examination report includes diagnoses of postoperative anterior fusion for degenerative disc disease cervical spine and degenerative arthritis lumbar spine.  The Veteran's STRs document that during service he was treated on several occasions for back and neck pain.  However, the back and neck complaints in service apparently resolved, as his last such complaint was in February 1986 (7 years prior to his 1993 separation from service), and the spine was normal on clinical evaluation at separation.  Notably, that is the opinion of the VHA expert.  Furthermore, there is no evidence that arthritis of the cervical or lumbar spine was manifested in the first postservice year (the initial clinical evidence of back complaints after separation from service was not until March 2004).  Consequently, service connection for a cervical and/or lumbar spine disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of the cervical and/or lumbar spine as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

To the extent that the Veteran attempts to substantiate his claim for service connection for a cervical and/or lumbar spine disability by his more recent accounts of continuity of symptoms since service, the Board finds such accounts not credible.  They are contradicted by the more contemporaneous (and more probative) clinical data of record.  Specifically, although there are private clinical records dated as early as 1998 and VA treatment records dated as early as 2002, these records are silent for back complaints until March 2004.  Moroever, VA treatment records include reports of orthopedic treatment for the Veteran's right knee in 2002; however, these records make no mention of back impairment.  

Direct service connection for the Veteran's cervical spine and low back disabilities may still be established by competent (medical) evidence of a nexus between the these disabilities and service.  The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  Evidence tending to support his claim consists of the October 2004 SSA opinion.  Evidence against his claim includes the May 2009 VA medical opinion and the May 2010 VHA medical expert opinion.  When evaluating these opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the Board finds the May 2010 VHA omission of discussion of the May 2009 VA medical opinion to the effect that the Veteran's cervical and lumbar disabilities are "natural occuring" to be an implicit rejection of that explanation, the Board will assign no probative value to the May 2009 VA medical opinion (which would weigh against the Veteran's claim.)  

In weighing the other two medical opinions, the Board concludes that the VHA medical expert opinion merits greater probative weight.  The discussion provided by the VHA medical expert reflects a familiarity with the Veteran's accurate medical history, commenting on the absence of documented continuity of complaints.  Specifically, the physician explains that the Veteran's back and neck problems in service were acute, short-lived and resolved and concludes that the Veteran's current cervical and lumbar spine disabilities are unrelated to an event or injury in service.  The VHA expert specifically rejected the October 2004 SSA opinion in favor of the Veteran's claim, finding that it is "outside of the current orthopedic thinking at this time."  As the VHA expert is a Board-certified orthopedic surgeon with very extensive experience the Board finds him eminently qualified to comment on "current orthopedic thinking".  There is no reason to question the opinion of the medical expert.  

The Board places little probative value on the October 2004 SSA opinion as it states a mere conclusion without explanation of rationale (or reference to the record or to medical literature) that may be weighed in considering the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  The October 2004 SSA opinion appears to be based on an inaccurate history provided by the Veteran (that he had "extensive therapy in the past" when VA records show his initial postservice treatment for back or neck complaints was in March 2004, approximately 11 years after his separation from active duty service).  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  

While the October 2004 SSA opinion concludes that the Veteran's injury in service resulted in posttraumatic arthritis in his neck, back and knee, the examiner does not explain why he believes this to be so (i.e., why the current diagnoses would be related to injuries in service which did not require treatment until 11 years after separation from service), and does not point to any medical literature supporting such a conclusion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Unlike the VHA medical expert opinion, the October 2004 SSA opinion does not indicate that medical literature was reviewed and does not provide any explanation for the conclusion that the Board can weigh against the opinion to the contrary.  See Stefl, 21 Vet. App. at 123.  Notably, the October 2004 SSA opinion was by a physician certified by the American Board of Industrial Medical Examiners while the VHA medical expert opinion is by a Board-certified orthopedic surgeon (and by virtue of the Board-certification recognized as having specific expertise in orthopedics).  

Accordingly, the Board finds that the October 2004 SSA opinion is of lesser probative value than the VHA medical expert opinion, and that the VHA medical expert opinion is persuasive of a conclusion that the Veteran's cervical spine and low back disabilties are not directly related to his service.

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's current cervical spine and low back disabilities were caused or aggravated by his service-connected lower extremity disabilities, including right ankle sprain.  As was noted above, the consulting VHA orthopedic surgeon found that the Veteran's cervical and/or lumbar spine disabilities were not caused or aggravated by his service-connected lower extremity disabilities, including ankle sprain, because ankle sprian and patellofemoral syndrome are not accepted precursors or aggravating conditions known to cause or worsen cervical spine and low back disorders, and that such alleged nexus is not supported by the medical literature or his own experience.  There is no competent (medical) evidence to the contrary, i.e., suggesting that the service-connected right ankle sprain or any other service-connected lower extremity disability caused or aggravated the Veteran's cervical spine and/or low back disabilities.  Accordingly, secondary service connection for the cervical and/or lumbar disabilities is also not warranted.  

The Board has considered the Veteran's own statements relating his back disabilities to his service or to his service-connected right ankle sprain.  However, he is a layperson, and therefore is not competent to render a medical diagnosis or an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The nexus questions raised by the Veteran's allegations in these matters are eminently medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the Veteran's claims.  Accordingly, the benefit of the doubt doctrine does not apply; the claims must be denied.  


ORDER

Service connection for a cervical spine disability, to include as secondary to a service-connected right ankle sprain, is denied.

Service connection for a low back disability, to include as secondary to a service-connected right ankle sprain, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


